Teuly, J.,
delivered the opinion of the court.
The demurrer to the bill of complaint was properly overruled. The general covenant of warranty in the deed from Mrs. Swinney to Cockrell, executed on September 27th, covered the taxes for the current year on the undivided half interest in the lands thereby conveyed. It was her duty to pay her proportion of the tax when the same became due and payable under *322the fiscal laws of the state regulating the collection of taxes. By Code 1892, § 3801, it is made “the- duty of every person assessed to'pay his taxes to the collector on or before the fifteenth day of December.” In default of payment by Mrs. Swinney by this date, her vendee had the right to pay the same and offset the amount agáinst the deferred payment due him to ber on the land. Taxes, when lawfully levied, constitute a paramount lien on the land assessed, and a vendee of land on which his vendor has failed to pay the current taxes at the time fixed by law, as by the covenant of warranty she was obligated to do, is not required to sit idly by and permit his land to be sold, but may, immediately upon default, pay off the tax lien, and recover of his vendor the amount which he has thus been compelled to expend for the protection of the title, which she had warranted. This proposition is to our mind so plain that we deem elaboration thereof unnecessary.
Affirmed and remanded, with leave to answer within thirty days from filing of mandate below.